UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Period from to Commission file number 0-12183 BOVIE MEDICAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-2644611 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 5115 Ulmerton Rd., Clearwater, Florida 33760 (Address of principal executive offices) (800) 537-2790 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant's common stock $.001 par value outstanding as of May 1, 2014 was 17,826,336. BOVIE MEDICAL CORPORATION INDEX TO FORM 10-Q FOR THE QUARTER ENDED MARCH 31, 2014 Page Part I. Financial Information 3 Item 1. Financial Statements 3 Consolidated Balance Sheets - March 31, 2014 and December 31, 2013 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2014 and 2013 5 Consolidated Statement of Stockholders' Equity for the Year Ended December 31, 2013 and the Three Months Ended March 31, 2014 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2014 and 2013 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II. Other Information 23 Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures 23 Item 5. Other Information 23 Item 6. Exhibits 24 Signatures 25 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2013 (in thousands) Assets March 31, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash - Trade accounts receivable, net Inventories, net Current portion of deposits Prepaid expenses and other current assets Total current assets Property and equipment, net Brand name and trademark Purchased technology, net Deferred income tax asset, net Deposits, net of current portion Other assets Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 BOVIE MEDICAL CORPORATION CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2013 (CONTINUED) (in thousands) Liabilities and Stockholders' Equity March 31, December 31, (Unaudited) LIABILITIES Current liabilities: Accounts payable $ $ Accrued payroll Accrued vacation Current portion of bonds payable 72 Current portion of mortgage note payable Accrued litigation settlement Accrued and other liabilities Total current liabilities Mortgage note payable, net of current portion Bonds payable, net of current portion Derivative liabilities Total liabilities Series A 6% convertible preferred stock, par value $0.001; 3,500,000 shares authorized and issued; preference in liquidation - $7,126,000 STOCKHOLDER’S EQUITY: Preferred stock, par value $.001; 10,000,000 shares authorized; 3,500,000 shares of series A 6% convertible preferred stock issued and outstanding on March 31, 2014 and December 31, 2013 respectively Common stock, par value $.001 par value; 40,000,000 shares authorized; 17,826,336 issued and 17,683,257 outstanding on March 31, 2014 and December 31, 2013, respectively 18 18 Additional paid-in capital Accumulated deficit (19,445 ) (9,634 ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED MARCH 31, 2 (UNAUDITED)(in thousands except per share data) Three Months Ended March 31, Sales, net $ $ Cost of sales Gross profit Other costs and expenses: Research and development Professional services Salaries and related costs Selling, general and administrative Total other costs and expenses Income (loss) from operations 58 ) Other expense: Interest expense, net ) ) Loss on change in fair value of derivative liabilities ) ) Total other expense, net ) ) Loss before income taxes ) ) Benefit (provision) for deferred income taxes ) Net loss $ ) $ ) Accretion on convertible preferred stock ) Net loss attributable to common shareholders $ ) ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of shares outstanding – basic Weighted average number of shares outstanding – dilutive The accompanying notes are an integral part of the consolidated financial statements. 5 BOVIE MEDICAL CORPORATION CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE YEAR ENDED DECEMBER 31, 2, 2014 (in thousands) Common Stock Additional Paid-in Accumulated Shares Par Value Capital Deficit Total January 1, 2013 $
